Citation Nr: 1621420	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma.  

2.  Entitlement to an initial disability rating in excess of 30 percent for depression.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	Cheryl R. King, Claims Agent



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted a claim for service connection for pseudofolliculitis in May 2013 and a claim for service connection for sleep apnea in March 2016.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to initial increased disability ratings for depression, and for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1990 to August 1997.  

2.  On March 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, that he wished to withdraw his appeal for service connection for dental trauma.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for dental trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on March 7, 2016, the Veteran's representative submitted a written statement requesting the Veteran's appeal regarding service connection for dental trauma be withdrawn.  Hence, to the extent the Board initially had jurisdiction over this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.  


ORDER

The appeal for service connection for dental trauma is dismissed.  


REMAND

There is no evidence of record that the RO has yet issued a statement of the case (SOC) since receiving the Veteran's June 2014 notice of disagreement with the denial of his claims for initial increased disability ratings for service-connected depression, left and right knee disabilities.  Thus, the Board must remand the issues for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC on the claims for entitlement to increased initial disability ratings for depression, left knee and right knee disabilities.  The claims should be returned to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


